Citation Nr: 1131036	
Decision Date: 08/23/11    Archive Date: 09/07/11

DOCKET NO. 08-21 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an eye disability.

3. Entitlement to service connection for residuals of head trauma, to include headaches.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from October 1972 to June 1973. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO), which denied the issues on appeal.

The issues on appeal are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

Vision and Head Trauma

The Veteran alleges that while on a military work detail in January or February 1973, he was breaking wood with a sledge hammer when the hammer head or a block of the wood (the Veteran has alleged inconsistent accounts in this regard) struck him in the head and rendered him unconscious. He alleges that he was treated and has had headaches and blurred vision since the time of the incident. 

The Veteran's service treatment records include a July 1972 induction physical examination questionnaire, in which the Veteran endorsed symptoms of "frequent or severe headache" but denied "eye trouble. A military medical examiner then noted that the Veteran had "multiple minor unverified ailments." His military pre-induction physical examination revealed no vision or neurological abnormalities - clinical evaluation indicated that these systems were "normal." His July 1972 pre-induction PULHES profile was "1" for each body area, thus indicating that the Veteran was then in excellent physical condition. See Odiorne v. Principi, 3 Vet. App. 456 (1992); (Observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).

The Veteran's service treatment records do not reveal any mention of the alleged incident in which he was injured chopping wood. In June 1973, the Veteran underwent a pre-separation physical examination. Although he endorsed symptoms of "eye trouble" and "head injury" on his medical history questionnaire, the form was apparently not reviewed by a military medical examiner, because no signature of a qualified physician appears on the bottom of the form. 

The Veteran's June 1973 pre-separation report of medical examination report has no entries as to neurologic, or any other bodily system on clinical evaluation. However, a military medical examiner indicated that the Veteran had a negative medical history. He was noted to have 20/20 uncorrected distant vision in both eyes. His PULHES profile was again was "1" for each body area. 

The service records reveal that the Veteran was discharged in June 1973 after it was recommended in May 1973 that he be separated from service as a result of his October 1973 request for reclassification as a Conscientious Objector. The records also reveal that the Veteran was absent without leave from January 3, 1973 to January 31, 1973. 

There is no nexus opinion on file on whether the Veteran has a current acquired eye disorder or residuals of head trauma, including headaches, due to service injury. 

PTSD

With respect to the PTSD claim, the Veteran contends that he has PTSD due to a personal assault by two servicemen in 1973. If a PTSD claim is based on 
in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 38 C.F.R. § 3.304(f)(5) (2010).

However, VA will not deny such claims without: (1) first advising veterans that evidence from sources other than a veteran's service medical records, including evidence of behavior changes, may constitute supporting evidence of the stressor; and (2) allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. Id.

Although the Veteran was sent a letter by VA in December 2007, the letter did not comply with the above elements of a personal assault case. Additionally, there are diagnoses on file of PTSD due to trauma, as well as a conclusion in February 2008 that the Veteran does not meet the full DSM-IV PTSD criteria. 

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination. Pursuant to 38 C.F.R. § 3.327(a) (2010), an examination will be requested whenever VA determines, as in this case, that there is a need to verify the nature and etiology of a disability. See also 38 C.F.R. § 3.159 (2010).

Consequently, the case is REMANDED to the AMC/RO for the following actions:

1. The AMC/RO must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for eye disability, PTSD, and/or residuals of head trauma, to include headaches, that is not evidenced by the current record. The Veteran will be provided with the necessary authorizations for the release of any treatment records not currently on file. The AMC/RO will then attempt to obtain these records and associate them with the claims folder. If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and provide him an opportunity to submit copies of the outstanding medical records. 

2. The AMC/RO will provide the Veteran with the appropriate notice related to personal assaults under 38 C.F.R. § § 3.304(f)(5), to include advising the Veteran that he may submit any further information as to the personal assault in service that would support a diagnosis of PTSD, to include such evidence as records from law enforcement authorities, mental health counseling centers, hospitals, or physicians and statements from family members, roommates, fellow service members, or clergy, which will be added to the claims files. 

3. Contemporaneously with its efforts above, the AMC/RO will request that the Veteran provide as much additional information as possible on "Darryl Dubose" and "Private Urena," the individuals whom the Veteran alleges assaulted him in 1973, to include the first name of Private Urena; the military rank or pay grade of "Darryl Dubose" and unit of assignment. The AMC/RO will then determine if further research may be conducted into the Veteran's allegation as to the assault. If appropriate, the AMC/RO will contact the Army Criminal Investigation Command or other appropriate agencies to obtain any available police reports relative to the incident. 

4. After the above has been completed, the AMC/RO will schedule the Veteran for a VA examination by an appropriate medical or mental health care professional to determine whether the Veteran has PTSD due to a personal assault while in service. 

The following considerations will govern the examination:

a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the opinion, and the examiner must specifically acknowledge receipt and review of these materials in any report generated. 

b. After reviewing the claims file and examining the Veteran, the examiner must express an opinion (1) Whether the Veteran has PTSD, and; (2) Whether, if the Veteran does have PTSD, such disorder was likely based on a personal assault or assaults as described by the Veteran. The examiner must state why, or why not, the Veteran has a mental disorder due to military service. The examiner must acknowledge and reiterate the relevant history supporting his/her conclusions. 

c. Although the examiner must review the claims folder, the examiner's attention is drawn to the following:

The Veteran contends that he was assaulted in January 1973 by two enlisted men that compounded the injuries which he incurred when he was hit in the head while chopping fire wood a week earlier and that he was treated in service for his injuries after this assault. The Veteran said that he informed his Sergeant of the assault the following morning. There is no notation or complaints in service of a personal assault.  

d. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. If the examiner is unable to make a determination without resorting to mere speculation, he/she should so state. 

e. If the reviewer responds to the above inquiry that he/she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence. 

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail. The report prepared must be typed.

5. The AMC/RO must also arrange for examination of the Veteran by an appropriate health care provider to determine the nature and etiology of any acquired eye disability and residuals of head trauma, to include headaches. The claims folder should be made available and reviewed by the health care provider prior to the evaluation. The following considerations will govern the evaluation:

a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the opinion, and the examiner must specifically acknowledge receipt and review of these materials in any report generated. 

b. After reviewing the claims file and examining the Veteran, the examiner must provide an opinion on whether the Veteran currently has an acquired eye disability and/or residual of head trauma, to include headaches, that was caused or aggravated beyond normal progression by service.

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. If the examiner is unable to make a determination without resorting to mere speculation, he/she should so state. 

d. If the reviewer responds to the above inquiry that he/she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence. 

Any necessary tests or studies, including any appropriate clinical tests to determine if the Veteran was subjected to old head trauma, must be conducted; and all clinical findings will be reported in detail. The report prepared must be typed.

6. The AMC/RO will notify the Veteran that it is his responsibility to report for the above examinations and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of a claim. 38 C.F.R. §§ 3.158, 3.655 (2010). In the event that the Veteran does not report for one of the aforementioned examinations, documentation needs to be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable. 

7. Thereafter, the AMC/RO will review the claims file and ensure that the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. See 38 C.F.R. § 4.2 (If the findings on an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

8. After the above has been completed, the AMC/RO must readjudicate the claims of service connection for PTSD, for an acquire eye disability, and for residuals of head trauma, to include headaches, with consideration of all of the evidence of record. If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision. The Veteran and his representative will be then given an appropriate opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of the unresolved issues. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


